Citation Nr: 0006999	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968 and from November 1973 to June 1975.

This issue was last before the Nashville, Tennessee, 
Department of Veterans Affairs (VA), Regional Office (RO), in 
June 1995, at which time it was determined that the veteran 
had not presented sufficient new and material evidence to 
reopen his claim for service connection for an acquired 
psychiatric disorder.

This appeal arose from an April 1998 rating decision of the 
Nashville, Tennessee RO, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection.


FINDINGS OF FACT

1.  The RO refused to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder in June 1995.

2.  Additional evidence submitted since that time fails to 
show that the veteran's current psychiatric disorder, 
diagnosed as paranoid schizophrenia, either began in service 
or manifested to a compensable degree within one year of his 
separation.


CONCLUSION OF LAW

Evidence received since the RO refused to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder in June 1995 is not new and material, so that the 
claim is not reopened, and the June 1995 decision of the RO 
is final.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.303(c), 3.307, 3.309, 20.302 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent denial of the veteran's claim is the 
June 1995 rating action which refused to reopen his claim for 
service connection.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Personality disorders as such are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (1999).

The evidence which was of record when the RO considered this 
case in June 1995 will be briefly summarized.  A review of 
the veteran's service medical records included a psychiatric 
evaluation that was performed as part of his processing for 
an administrative discharge on the grounds of unsuitability 
conducted on October 18, 1974.  At the time of this 
evaluation, he had served for five years and five months; he 
was in the recreational services division.  He indicated that 
he had been experiencing considerable conflict with his 
commanding officer, the first sergeant and the 
noncommissioned officers; the nature of this conflict was 
unclear to the examiner.  He stated that he was "tired of 
all the bull crap" although the exact nature of his 
complaints was not explained.  He had not had trouble like 
this at any other duty station and he denied any symptoms 
that would suggest neurotic or psychotic mental processes, 
such as insomnia, anxiety, depression, hallucinations or 
delusions.  The mental status examination revealed that he 
was somewhat aggressive with the interviewer.  He impressed 
the examiner as a bright young man who had a lot on the ball 
and knew what he was talking about.  His speech was rapid but 
coherent and he seemed alert.  His mood was of mild to 
moderate anxiety and moderate anger; his affect was 
appropriate to his mood.  The impression was that his 
symptoms were most suggestive of a passive-aggressive 
personality disorder, although it was puzzling that he had 
never had any problems before this.  The examiner agreed that 
either a transfer or separation from service was in order.  A 
mental status examination from March 1975 noted no 
significant mental illness.  He was able to distinguish right 
from wrong and could adhere to the right.

A private hospitalization from May to August 1978 noted that 
the veteran had been brought to the hospital by the police 
from jail (he had been incarcerated for disorderly conduct).  
During the interview, he was evasive and circumstantial.  He 
provided irrelevant responses and was confused and 
disoriented as to time and place.  He displayed no insight 
and had impaired judgment. His affect was described as flat.  
He appeared to be suspicious, but he denied delusions.  He 
was placed on Thorazine and he gradually improved.  The 
diagnosis was paranoid schizophrenia.

In October 1978, the RO first reviewed this case.  A rating 
action was issued which denied entitlement to service 
connection for paranoid schizophrenia, noting that it had not 
been present in service or to a compensable degree within one 
year of discharge.  The personality disorder diagnosed in 
service was a development abnormality which was not subject 
to service connection.

The veteran then submitted an April 1976 hospital report.  He 
had been brought to the hospital by the police due to his 
bizarre behavior; the officer thought he might be 
hallucinating.  In the emergency room, he was incoherent and 
displayed odd behavior.  However, when he was seen later, he 
was not delusional or psychotic.  The examiner noted that he 
had apparently been apprehended while committing a possible 
burglary, and may have simulated a mental illness to avoid 
the consequences.  In any event, his supposed mental illness 
cleared rapidly after his arrival at the hospital.  The 
diagnosis was no mental disorder.

The veteran was hospitalized at a private facility between 
September and October 1976.  He fluctuated from being very 
withdrawn to complaining of being over-medicated to stating 
that he felt that the staff was trying to push him out of the 
hospital.  He denied hallucinations.  He claimed that he had 
had a religious experience and that the people in the 
hospital had taken it away from him.  He had been brought 
into the hospital by police who had apprehended him for 
disorderly behavior.  He was largely unwilling to cooperate 
with the examination.  His mental status on admission noted 
that he was superficially friendly with a grandiose and 
somewhat ecstatic expression on his face.  He sang hymns 
during the interview and would break into song whenever he 
was asked a question that he did not want to answer or which 
disturbed him.  He described a very complex but somewhat 
disorganized delusional system with a religious base.  He 
believed that he was a "chosen" person.  He would pause 
during the interview and get an ecstatic expression on his 
face, which would suggest that he was experiencing an 
auditory hallucination.  The diagnosis was acute 
schizophrenic episode.

A rating action was issued in September 1979, which again 
denied service connection for a psychiatric disorder.

Private hospital records from March to April 1993 noted his 
treatment for bipolar disorder, manic, with psychotic 
features.  In April 1994, the RO informed the veteran that in 
order to reopen his claim, he was required to submit new and 
material evidence.  In response, he submitted private 
treatment records which spanned the period from August 1978 
to September 1994.  These reflected his continuing treatment 
for a psychiatric disorder; however, they did not establish 
that his condition had been present in service or that any 
psychosis had manifested to a compensable degree within one 
year of separation.  As a consequence, the RO again refused 
to reopen his claim by a rating action issued in November 
1994.  He then submitted duplicates of his April 1976 and 
September to October 1976 hospital reports.

The evidence submitted since the June 1995 denial included 
duplicates of the veteran's service medical records, as well 
as personnel records pertaining to his conflicts with his 
superiors in 1974 and 1975.  These records noted that, 
despite a good record in the past, he had developed an 
argumentative and uncooperative attitude.  He refused lawful 
orders and became irresponsible and apparently emotionally 
unstable.  His commanding officer suggested that he might 
have a psychological problem that needed further 
investigation (an evaluation was conducted in October 1974 
and was previously considered by the RO).  

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the June 1995 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record indicated that the veteran had been 
diagnosed with a personality disorder in service, which is 
not subject to service connection.  See 38 C.F.R. § 3.303(c) 
(1999).  He was diagnosed with paranoid schizophrenia during 
a September to October 1976 private hospitalization, which 
was more than one year following his discharge from service.  
There was no evidence proffered prior to June 1995 of a 
connection between the diagnosed schizophrenia and the 
personality disorder noted in service.  The evidence 
submitted since the June 1995 denial included personnel 
records which did provide some more detailed information 
concerning the basis of the October 1974 psychological 
evaluation, which had been previously considered by the RO.  
However, none of the evidence since the 1995 denial indicated 
that anything other than a personality disorder had been 
diagnosed in service; nor did it establish any etiological 
relationship between any currently diagnosed psychiatric 
disorder and his period of service.  While the veteran has 
expressed his opinion that such a causal relationship exists, 
he is not competent, as a layperson, to render an opinion as 
to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for an acquired psychiatric disorder.  Since it 
has been determined that no new evidence has been submitted, 
no further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder, the benefit sought on appeal is denied.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

